Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the RCE filed on 01/20/2021.
Claims 8-9, 11-16 and 18-20 are previously amended by the Applicants.
Claims 1-7, 10, 17 are previously cancelled by the Applicants.
Claims 21-24 are previously added by the Applicants.
Claims 8-9, 11-16 and 18-24 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. As the Authorization for this examiner’s amendment was previously given in a telephone interview with David Spalding [78,126] on 01/05/2021. Examiner’s amendment is necessitated to overcome the rejection and further clarify the claimed invention. 
In the claims:
Please amend/cancel claims 8, 15 and 24 as follows.
8. (currently amended) A computer-implemented system for replaying operations in a graphical user interface (GUI) comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: 
acquiring an operation record created during a recording process, the operating record including operation information related to a widget in the GUI recorded during the recording process and a first unique identification (UID) of the widget; 
generating for at least one widget of a plurality of widgets in the GUI, a UID corresponding to the at least one widget of the plurality of widgets, wherein the UID is based on a call stack for creating the at least one widget of the plurality of widgets, the call stack including an argument and a return address; 
determining from the generated at least one UID corresponding to the at least one widget of the plurality of widgets a widget in the plurality of widgets in the GUI having a second UID, wherein the second UID is the same as the first UID; and 
replaying the operations by executing an operation on the widget according to the operation information related to the widget, wherein the operation information related to the widget comprises an operation type on the widget and parameters related to the operation.15. (currently amended) A computer program product comprising one or more computer- readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising: 
acquiring an operation record created during a recording process, the operating record including operation information related to a widget in a graphical user interface (GUI) recorded during a recording process and a first unique identification (UID) of the widget; 
generating for at least one widget of a plurality of widgets in the GUI, a UID corresponding to the at least one widget of the plurality of widgets, wherein the UID is based on a call stack for creating the at least one widget of the plurality of widgets, the call stack including an argument and a return address; 
determining from the generated at least one UID corresponding to the at least one widget of the plurality of widgets as widget in the plurality of widgets in the GUI having a second UID, wherein the second UID being the same as the first UID; and 
replaying the operations by executing an operation on the widget according to the operation information related to the widget, wherein the operation information related to the widget comprises an operation type on the widget and parameters related to the operation.24. (currently amended) A computer-implemented system for recording an operation on a widget in a graphical user interface (GUI), comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: 
acquiring a call stack for creating the widget, wherein the call stack is acquired in response to creation of the widget in the GUI; 
generating a unique identification (UID) of the widget based on the acquired call stack, wherein the call stack includes an argument and a return address; subscribing events of the widget; 
acquiring operation information related to the widget, wherein the operation information includes an event of the widget; and 
saving the operation information related to the widget and the UID of the widget in an operation record in a storage device, wherein the operation information related to the widget comprises an operation type on the widget and parameters related to the operation.
--END--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art USPN 6529215 assigned to Golovchinsky et al. as submitted with the IDS (01/20/2021) discloses widgets are annotated with freeform digital ink. Rather than annotating the data displayed by widgets, annotations are made "on" the widgets themselves and stored in relation to the application and/or window they are associated with. These annotations allow users to interact with widgets without having to keep a separate hardcopy set of notes or instructions explaining how to use the widgets. See the Abstract
The invention generally relates to the field of graphical user interfaces for replaying the operations on widgets in a graphical user interface. However, Golovchinsky taken alone or in combination fails to teach the method/system includes in part the following steps “…generating for at least one widget of a plurality of widgets in the GUI, a UID corresponding to the at least one widget of the plurality of widgets, wherein the UID is based on a call stack for creating the at least one widget of the plurality of widgets, the call stack including an argument and a return address; determining from the generated at least one UID corresponding to the at least one widget of the plurality of widgets a widget in the plurality of widgets in the GUI having a second UID, wherein the second UID is the same as the first UID; and replaying the operations by executing an operation on the widget according to the operation information related to the widget, wherein the operation information related to the widget comprises an operation type on the widget and parameters related to the operation” as recited in claim 8, “…generating for at least one widget of a plurality of widgets in the GUI, a UID corresponding to the at least one widget of the plurality of widgets, wherein the UID is based on a call stack for creating the at least one widget of the plurality of widgets, the call stack including an argument and a return address;  determining from the generated at least one UID corresponding to the at least one widget of the plurality of widgets as widget in the plurality of widgets in the GUI having a second UID, wherein the second UID being the same as the first UID; and  replaying the operations by executing an operation on the widget according to the operation information related to the widget, wherein the operation information related to the widget comprises an operation type on the widget and parameters related to the operation” as recited in claim 15 and “…generating a unique identification (UID) of the widget based on the acquired call stack, wherein the call stack includes an argument and a return address; subscribing events of the widget;  acquiring operation information related to the widget, wherein the operation information includes an event of the widget; and  saving the operation information related to the widget and the UID of the widget in an operation record in a storage device, wherein the operation information related to the widget comprises an operation type on the widget and parameters related to the operation” as recited in claim 24.
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
XIE et al. discloses the test oracle, a mechanism that determines whether a software is executed correctly for a test case, also significantly impacts the fault detection effectiveness and cost of a test case. Graphical user interfaces (GUIs), which have become ubiquitous for interacting with today’s software, have created new challenges for test oracle development. Test designers manually “assert” the expected values of specific properties of certain GUI widgets in each test case; during test execution, these assertions are used as test oracles to determine whether the GUI executed correctly. Since a test case for a GUI is a sequence of events, a test designer must decide: (1) what to assert; and (2) how frequently to check an assertion, for example, after each event in the test case or after the entire test case has completed execution. Variations of these two factors significantly impact the fault-detection ability and cost of a GUI test case. A technique to declaratively specify different types of automated GUI test oracles is described. Six instances of test oracles are developed and compared in an experiment on four software systems. The results show that test oracles do affect the fault detection ability of test cases in different and interesting ways: (1) Test cases significantly lose their fault detection ability when using “weak” test oracles; (2) in many cases, invoking a “thorough” oracle at the end of test case execution yields the best cost-benefit ratio; (3) certain test cases detect faults only if the oracle is invoked during a small “window of opportunity” during test execution; and (4) using thorough and frequently-executing test oracles can compensate for not having long test cases.

Reid et al. discloses e a scheme for systematically testing the operation of a graphical user interface. The scheme provides a capability for generating event logs, which are recordings of a user session with the interface. These logs can be annotated with assertion statements, comparing reference test data with data retrieved by introspection on the GUI elements. Such an annotated log forms a test case, suitable for incorporation into a regression test suite. We also discuss how such test cases might be automatically generated. 

Ganov et al. discloses a novel GUI testing framework based on symbolic execution. Barad addresses uniformly event-flow as well as data-flow in GUI applications: generating tests in the form of event sequences and data inputs. We generate test cases as chains of event listener method invocations and map these chains to event sequences that force the execution of those invocations. Since listeners for some events in the GUI are not present, this approach prunes significant regions of the event input space. We introduce symbolic widgets as a higher level of abstraction, which enables symbolic execution of GUI applications. We obtain data inputs through executing symbolically the generated test cases (chains of event listener method invocations). Barad generates significantly fewer tests compared to traditional GUI testing techniques, while improving branch and statement coverage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Satish Rampuria/Primary Examiner, Art Unit 2193